Case 6:20-cv-00038-JA-LRH Document 13 Filed 02/03/21 Page 1 of 8 PagelD 1676

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

BRADFORD BANKS, JR.,
Petitioner,

Vv. Case No. 6:20-cv-38-JA-LRH

SECRETARY, DEPARTMENT OF
CORRECTIONS and ATTORNEY
GENERAL, STATE OF FLORIDA,

Respondents.

 

ORDER
THIS CAUSE is before the Court on Petitioner Bradford Banks, Jr.’s,

Petition for Writ of Habeas Corpus (“Petition,” Doc. 1) filed pursuant to 28
U.S.C. § 2254. Respondents filed a Response to the Petition (“Response to
Petition,” Doc. 8) in compliance with this Court’s instructions. The Court
allowed Petitioner an opportunity to file a Reply to the Response, but he did not
do so.

Petitioner asserts one ground for relief. For the following reasons, the
Petition will be denied and dismissed as untimely.

I, Procedural History

 

A jury convicted Petitioner of burglary of a dwelling with an assault or

battery with a weapon (Count One), aggravated battery (Count Two),

 

 
Case 6:20-cv-00038-JA-LRH Document 13 Filed 02/03/21 Page 2 of 8 PagelD 1677

aggravated battery causing great bodily harm with a weapon (Count Three),
aggravated assault with a deadly weapon (Count Four), fleeing or attempting to

elude a law enforcement officer (Count Five), resisting an officer without

 

violence (Count Six), and carrying a concealed weapon (Count Seven). (Doc. 9-3
at 127-33.) The trial court dismissed Count Two and sentenced Petitioner to life
in prison for Counts One and Three, to a fifteen-year term of imprisonment for
Count Four, and to time served for Counts Five, Six, and Seven. (Doc. 9-2 at
186, 198-201.) Petitioner appealed, and the Fifth District Court of Appeal of
Florida (“Fifth DCA”) dismissed the appeal on July 9, 1998. (Doc. 9-1 at 16.)

In 2006, Petitioner filed a motion to correct an illegal sentence under Rule
3.800(a) of the Florida Rules of Criminal Procedure. (Doc. 9-5 at 39-41.) The
state court granted the motion and resentenced Petitioner to a 118.5-month
term of imprisonment for Count One, life in prison for Count Three, and a ten-
year term of imprisonment for Count Four. (Doc. Nos. 9-4 at 144; 9-6 at 199-
202.) Petitioner appealed.! On November 13, 2007, the Fifth DCA affirmed per
curiam. (Doc. 9-7 at 66.)

On March 27, 2009, Petitioner filed a motion for post-conviction relief

pursuant to Rule 3.850 of the Florida Rules of Criminal Procedure. (Doc. 9-7 at

 

 

1 While the appeal was pending, Petitioner filed a motion to correct
sentence pursuant to Rule 3.800(b) of the Florida Rules of Criminal Procedure,
which was denied. (Doc. 9-6 at 105-20, 180-84.)

 

 
Case 6:20-cv-00038-JA-LRH Document 13 Filed 02/03/21 Page 3 of 8 PagelD 1678

69-82.) Petitioner also filed another Rule 3.800(a) motion. (Id. at 84-89.) The
state court denied the motions. (Id. at 99-102.) Petitioner appealed, and the
Fifth DCA affirmed in part and remanded in part for consideration of some of
Petitioner’s claims. (Doc. 9-8 at 2-3.) The state court denied relief on remand.
(Id. at 26-30.) Petitioner appealed, and the Fifth DCA affirmed per curiam. (Id.
at 53.) Mandate issued on May 10, 2013. (Id. at 55.)

Petitioner filed the Petition on J anuary 2, 2020, under the mailbox rule.2

II. Analysis
Pursuant to 28 U.S.C. § 2244:

(d)(1) A 1-year period of limitation shall apply to an
application for a writ of habeas corpus by a person in custody
pursuant to the judgment of a State court. The limitation period
shall run from the latest of --

(A) the date on which the judgment became final by the
conclusion of direct review or the expiration of the
time for seeking such review;

(B) the date on which the impediment to filing an
application created by State action in violation of
the Constitution or laws of the United States is
removed, if the applicant was prevented from filing
by such State action;

(C) the date on which the constitutional right asserted
was initially recognized by the Supreme Court, if
that right has been newly recognized by the

 

2 The Court recognizes that Petitioner filed additional collateral motions
in the state court after May 10, 2013. However, none of those proceedings impact
the Court’s calculation of Petitioner’s deadline to file his federal habeas petition.
Consequently, they are not included in the Procedural History.

 

 

 
Case 6:20-cv-00038-JA-LRH Document 13 Filed 02/03/21 Page 4 of 8 PagelD 1679

Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the facts supporting the claim or
claims presented could have been discovered
through the exercise of due diligence.

(2) The time during which a properly filed application for
State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending shall not be counted
toward any period of limitation under this section.

28 U.S.C. § 2244(d)(1)-(2).

In the instant case, on November 13, 2007, the Fifth DCA affirmed
Petitioner’s sentence after his resentencing. Petitioner then had ninety days, or
through February 1, 2008, to petition the Supreme Court of the United States
for writ of certiorari. See Sup. Ct. R. 13;3 see also Thompson v. Fla. Dep’t of Corr.,

606 F. App’x 495, 502 (11th Cir. 2015) (citing Ferreira v. Sec’y, Dep't of Corr.,

 

3 Rule 13 provides in pertinent part:

 

The time to file a petition for a writ of certiorari runs from the date
of entry of the judgment or order sought to be reviewed, and not
from the issuance date of the mandate (or its equivalent under
local practice). But if a petition for rehearing is timely filed in the
lower court by any party, or if the lower court appropriately
entertains an untimely petition for rehearing or sua sponte
considers rehearing, the time to file the petition for a writ of
certiorari for all parties (whether or not they requested rehearing
or joined in the petition for rehearing) runs from the date of the
denial of rehearing or, if rehearing is granted, the subsequent
entry of judgment.

Sup. Ct. R. 13.3.

 

 
Ca

 

 

se 6:20-cv-00038-JA-LRH Document 13 Filed 02/03/21 Page 5 of 8 PagelD 1680

494 F.3d 1286, 1292-93 (11th Cir. 2007) for the proposition that “where a
resentencing results in a new judgment, the new judgment restarts the statute
of limitations.”). Petitioner, therefore, had through February 2, 2009, absent any
tolling, to timely file his § 2254 petition.

The Court is aware that after Petitioner was resentenced, he filed several
state collateral actions. The first of those motions, however, was not initiated
until March 27, 2009. Therefore, the tolling provision of § 2244(d)(2) does not
apply to those proceedings because the one-year limitation concluded before
Petitioner filed those actions. See Webster v. Moore, 199 F.3d 1256, 1259 (11th
Cir. 2000) (“A state-court petition . . . that is filed following the expiration of the
limitations period cannot toll that period because there is no period remaining
to be tolled.”). Thus, the Petition filed on January 2, 2020, is untimely.

To overcome his untimely filing, Petitioner appears to rely on the actual
innocence exception. (Doc. 1 at 10.) A showing of actual innocence may relieve
habeas petitioners from the burdens imposed by § 2244(d). See McQuiggin v.
Perkins, 569 U.S. 383, 386 (2013). “A habeas petitioner asserting actual
innocence to avoid a procedural bar must show that his conviction ‘probably
resulted’ from ‘a constitutional violation.” Arthur v. Allen, 452 F.3d 1234, 1245
(11th Cir. 2006) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)).

To be credible, such a claim requires petitioner to support his

allegations of constitutional error with new reliable evidence -
whether it be exculpatory scientific evidence, trustworthy

 
Ca

 

 

 

Se 6:20-cv-00038-JA-LRH Document 13 Filed 02/03/21 Page 6 of 8 PagelD 1681

eyewitness accounts, or critical physical evidence - that was not
presented at trial. Because such evidence is obviously unavailable
in the vast majority of cases, claims of actual innocence are rarely
successful.

Schlup, 513 U.S. at 324. A petitioner asserting actual innocence to overcome the

‘

statute of limitations “must show that it is more likely than not that no
reasonable juror would have convicted him in the light of the new evidence.”
McQuiggin, 569 U.S. at 399 (quoting Schlup, 513 U.S. at 327). “Actual innocence
means factual innocence, not mere legal insufficiency.” Bousley v. United States,
523 U.S. 614, 623-24 (1998).

Petitioner does not explain why he is actually innocent. Instead, he merely
cites to McQuiggin. See Doc. 1 at 9. Petitioner has not offered any new reliable
evidence establishing his actual innocence. Consequently, Petitioner has not
demonstrated that he is factually innocent to overcome his untimely filing of the
Petition.

Any of Petitioner’s allegations that attempt to excuse his failure to file the
Petition within the one-year period of limitation that are not specifically
addressed herein are without merit.

III. Certificate Of Appealability
This Court should grant an application for certificate of appealability only

if Petitioner makes “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). To make such a showing “the petitioner must

 
Ca

 

 

 

Se 6:20-cv-00038-JA-LRH Document 13 Filed 02/03/21 Page 7 of 8 PagelD 1682

demonstrate that reasonable jurists would find the district court’s assessment
of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.
473, 484 (2000); see also Lamarca v. Sec’y, Dep’t of Corr., 568 F.3d 929, 934 (11th
Cir. 2009). When a district court dismisses a federal habeas petition on
procedural grounds without reaching the underlying constitutional claim, a
certificate of appealability should issue only when a petitioner demonstrates
“that jurists of reason would find it debatable whether the petition states a valid
claim of the denial of a constitutional right and that jurists of reason would find
it debatable whether the district court was correct in its procedural ruling.” Id.;
Lamarca, 568 F.3d at 934. However, a prisoner need not show that the appeal
will succeed. Miller-El v. Cockrell, 537 U.S. 322, 337 (20038).

Petitioner has not demonstrated that reasonable jurists would find the
district court’s assessment of the constitutional claims debatable or wrong.
Moreover, Petitioner cannot show that jurists of reason would find this Court’s
procedural rulings debatable. Petitioner has failed to make a substantial
showing of the denial of a constitutional right. Thus, the Court will deny
Petitioner a certificate of appealability.

Accordingly, it is hereby ORDERED and ADJUDGED:

1. The Petition (Doc. 1) is DENIED, and this case is DISMISSED WITH

PREJUDICE.

2. Petitioner is DENIED a Certificate of Appealability.

 
Case 6:20-cv-00038-JA-LRH Document 13 Filed 02/03/21 Page 8 of 8 PagelD 1683

3. The Clerk of the Court shall enter judgment accordingly and close this

case.

DONE and ORDERED in Orlando, Florida, on February z , 2021.

\

t
~

A niin,
a —

JOHN ANTOON II
United States District Judge

Copies furnished to:
Counsel of Record
Unrepresented Party

 

 
